Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE


Examiner’s Amendment

1. Applicant has authorized Examiner, via an email sent on 09/10/2021, to move up contents of Claim 3 into independent Claim 1, and claim 16,  for Allowability purposes.   Independent claim 11 was determined to be allowable by Examiner as it had the allowable subject matter similar to claim 9. A copy of authorization email is attached. A copy of authorized “Examiner’s Amendment” is also attached and shown below as well:

1.	(Currently Amended)  A method comprising:
determining, by a first wireless access point, prior measurements for a utilization metric;
receiving, by the first wireless access point and from a second wireless access point: 
current utilization information indicating utilization of the second wireless access point during a first time period; and
historical utilization information of the second wireless access point indicating a plurality of usage levels at a plurality of previous time periods that are prior to the first time period; 
determining, by the first wireless access point and based on the prior measurements and one of the current utilization information or the historical utilization information, a correlation between the utilization metric and one of the plurality of previous time periods; and
based on a determination that the first time period corresponds to the one of the plurality of previous time periods, based on one of the plurality of usage levels at the one of the plurality based on the prior measurements for the utilization metric, determining, by the first wireless access point, a value for an operating parameter.

2.	(Previously Presented)  The method of claim 1, wherein the determining the value for the operating parameter comprises:
determining the value of the operating parameter based on a historical security system utilization of the second wireless access point.

3.	(Canceled)  

4.	(Currently Amended)  The method of claim 1, further comprising:
adjusting, by the first wireless access point and based on the correlation, the value of the operating parameter.

5.	(Canceled)  

6.	(Canceled)  

7.	(Previously Presented)  The method of claim 1, wherein:
a first measurement of the prior measurements for the utilization metric comprises an indication of a channel used by the first wireless access point during measuring of the utilization metric.

8.	(Previously Presented)  The method of claim 1, wherein:
the utilization metric comprises one or more of: a measurement of traffic on a channel, a measurement of bandwidth available on the channel, a quantity of client devices in communication with the first wireless access point, a number of packets sent by the first wireless access point within a first predetermined time period, a number of frames sent by the first wireless access point within a second predetermined time period, or a volume of data sent by the first wireless access point within a third predetermined time period.


receiving, by the first wireless access point, status information associated with a computing device configured to operate at a location at which the first wireless access point is deployed, and 
wherein the determining the value for the operating parameter comprises selecting the value for the operating parameter based further on the received status information. 

10.	(Previously Presented)  The method of claim 9, wherein:
the computing device comprises one or more of a security system configured to monitor one or more structures, a lighting control system configured to control lighting of one or more structures, a temperature control system configured to control a temperature of one or more structures, or an energy management system configured to measure energy consumption.

11.	(Previously Presented)  A method comprising:		
determining, by a first wireless access point, prior measurements for a utilization metric;
	receiving, from a second wireless access point:
	current utilization information indicating utilization of the second wireless access point during a first time period; and
	historical utilization information of the second wireless access point over one or more prior time periods that are prior to the first time period; 
	receiving, by the first wireless access point and from a computing device, status information associated with the computing device; and
	determining, by the first wireless access point, a value for an operating parameter associated with the first wireless access point based, at least in part, on the prior measurements for the utilization metric, the current utilization information, the historical utilization information, and the status information.

12.	(Previously Presented)  The method of claim 11, wherein:
the status information comprises an activation status of the computing device, wherein the computing device is configured to operate within a location at which the first wireless access point is deployed, and


13.	(Previously Presented)  The method of claim 11, further comprising:
determining, by the first wireless access point, a correlation between the utilization metric and a second time period based on the prior measurements for the utilization metric and; and
adjusting, by the first wireless access point, based on the correlation, and during the second time period, the value of the operating parameter.

14.	(Previously Presented)  The method of claim 11, wherein:
a first measurement of the prior measurements for the utilization metric comprises an indication of a channel used by the first wireless access point during measuring of the utilization metric; and
the utilization metric comprises one or more of a measurement of traffic on the channel, a measurement of bandwidth available on the channel, a quantity of client devices in communication with the first wireless access point, a number of packets sent by the first wireless access point, a number of frames sent by the first wireless access point, or a volume of data sent by the first wireless access point within a predetermined time period.

15.	(Currently Amended)  The method of claim 11, wherein: the status information comprises an activation status of lighting of one or more structures controlled by the computing device, and
the determining the value for the operating parameter comprises adjusting the value of the operating parameter based on the activation status of the lighting of one or more structures.

16.	(Currently Amended)  A first wireless access point comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the first wireless access point to:
determine prior measurements for a utilization metric;
receive, from a second wireless access point:

historical utilization information of the second wireless access point indicating a plurality of usage levels at a plurality of previous time periods that are prior to the first time period; 
determine, based on the prior measurements and one of the current utilization information or the historical utilization information, a correlation between the utilization metric and one of the plurality of previous time periods; and
based on a determination that the first time period corresponds to the one of the plurality of previous time periods, based on one of the plurality of usage levels at the one of the plurality of previous time periods, and based on the prior measurements for a utilization metric, determine a value for an operating parameter.

17.	(Previously Presented)  The first wireless access point of claim 16, wherein the instructions, when executed by the one or more processors, cause the first wireless access point to:
determine the value for the operating parameter by adjusting one or more of a radio frequency band, a channel, a wireless networking standard, or a transmit power.

18.	(Currently Amended)  The first wireless access point of claim 16, wherein the instructions, when executed by the one or more processors, further cause the first wireless access point to:
select a subsequent time period to reconfigure the first wireless access point based on the correlation; and
adjust the operating parameter during the subsequent time period.

19.	(Previously Presented)  The first wireless access point of claim 16, wherein:
the utilization metric comprises one or more of a measurement of traffic on a channel, a measurement of bandwidth available on the channel, a quantity of client devices in communication with the first wireless access point within a first predetermined time period, a number of packets sent by the first wireless access point, a number of frames sent by the first 

20.	(Previously Presented)  The first wireless access point of claim 16, wherein:
the historical utilization information indicates, over the plurality of previous time periods,  activation of a security system, one or more lights, or an alarm.

21.	(Previously Presented) The method of claim 1, wherein:
	the operating parameter comprises one or more of: a radio frequency band, a channel within the radio frequency band, a networking standard, or a transmit power.

22-24.	(Canceled) 

25.	(Previously Presented) The method of claim 1, further comprising:
	determining, during a next time period after the first time period and based on the current utilization information and the historical utilization information, an increase in bandwidth utilization associated with the second wireless access point; and
	adjusting, based on the determined increase in bandwidth, the value for the operating parameter. 

26.	(Previously Presented) The method of claim 11, wherein: 
	the status information indicates that a building security system is activated during the first time period, and 
	the determining the value for the operating parameter comprises reducing, based on the status information, a transmit power associated with the first wireless access point. 

27.	(Previously Presented) The method of claim 11, wherein:
the receiving the status information comprises: receiving, by the first wireless access point and from a home security system, status information associated with the home security system; and
the method further comprises: 

the determining the value for the operating parameter comprises: determining, based on the status information associated with the home security system and the status information associated with the temperature control system, the value for the operating parameter.

28.	(Previously Presented) The method of claim 11, further comprising:
	determining, based on the status information, a likelihood of whether the computing device, during the first time period, utilizes the first wireless access point. 

29.	(Previously Presented) The method of claim 11, further comprising:
	storing, by the first wireless access point, the prior measurements for the utilization metric; and
	sending, by the first wireless access point and to the second wireless access point, at least a portion of the prior measurements for the utilization metric.


Allowable Subject Matter

2. The following is an Examiner’s statement of reasons for allowance: 


The prior arts of record teaches the technique of a device that can adjust a value of its own parameter, however, the prior arts of record, either singularly or in combination, do not disclose or suggest that a wireless access point can determine a correlation between utilization metrics and previous time periods of a second access point, and based on prior measurements for the utilization metric and historical utilization metrics of the second AP, and current utilization information that it receives from the second AP, it can determine a value for its own operating parameters, which in combination with the other claimed elements, makes independent claims 1, 11, and 16 novel:

Claims 2, 4, 7-10, 12-15, 17-20, 21, 25, and 26-29, are also allowed for their dependence on independent claims 1, 11 and 16 respectively.

Conclusion

3.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270- 7830. The examiner can normally be reached on 9am-5pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3198. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477